EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner notes that the following amendment addresses a typographical mistake in claim 1. 
Claim 1 is amended as follows: 

Claim 1, line 14 is amended as follows: “wherein the access port includes as least one sensor configured to detect the fluid”.

Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 12/19/2018 and in view of the Examiner’s Amendment contained in the present Action, could either not be found or was not suggested in the prior art of record. With respect to claim 1, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of wherein the access port needle is arranged within the access port body to penetrate outwardly of the subject from within the subject when the access port is implanted in the subject, and wherein the assess port includes at least one sensor configured to detect the fluid within the fluid flow passage, as recited in claim 1, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2007/0233019 to Forsell, which discloses an access port system (Fig. 8), comprising: an implantable access port configured to be implanted into a subject (Fig. 8; paragraph 93), the access port including an access port body (housing 15), an access port needle (needle 1) and a fluid flow passage provided within the access port body and the access port needle (fluid path through needle 1); wherein the access port needle is fully containable within the access port body (as shown in Fig. 8 and see paragraphs 93-94), and  10the access port needle (needle 1) is exposable outside the access port body (paragraph 94); wherein, when the access port needle (needle 1) is exposed outside the access port body (housing 15) (paragraph 94), the 15fluid flow passage is open to a flow of a fluid within the access port in at least a direction entering the access port through the access port needle and thereafter exiting the access port from the access port body (paragraphs 94-95), but Forsell does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMBER R STILES/Primary Examiner, Art Unit 3783